Application *587by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 29, 1990 (People v Brown, 161 AD2d 778), affirming a judgment of the County Court, Nassau County, rendered February 29, 1988, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Sullivan, Balletta and Thompson, JJ., concur.